DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 5, 15, and 17 are objected to because of the following informalities:  
the claims read “an crevice.” The examiner suggests amending the claim to instead read “a crevice.”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 recites the claim limitation “wherein the pressure relief valve is a design of the thin area being embedded and molded to the base area…” It is unclear what the scope of the pressure relief valve is due to the language claiming it as a design. The Examiner believes that Applicant is intending to claim wherein the safety valve is comprised of a thin area embedded and molded to the base area, wherein the base area is a plastic body, and wherein the base area and the thin area are individually molded by the injection molding technology. The Examiner will interpret the claim as set forth above for the purposes of prosecution.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Lai et al. (US 20190386258 A1) in view of Matsudo et al. (US 20150280191 A1) and further in view of Yoshida et al. (US 20170352931 A1).

Regarding claim 1, Lai discloses a battery 2 comprising a casing 3, a top lid 4 mounted on top of the casing, and a bottom lid 5 mounted on a bottom of the casing ([0034], Fig. 2). The top lid is further provided with at least one mounting hole 42 for housing a one-way ventilation valve 6 [0036]. The ventilation valve discharges gas accumulating in the battery which protects the lifespan of the battery from being affected by excessive gas accumulation [0036]. In the embodiment represented by Fig. 2, two ventilation valves 6 are provided on the top lid. Additionally, casing 3 is integrally formed with a battery core 9 for accumulating and storing electric energy therein [0035]. 
Lai appears to disclose wherein the battery core 9 is comprised of a holder for a plurality of battery cells (Fig. 4), but does not provide further details regarding the batteries that make up the core. Lai additionally does not provide further details regarding the ventilation valve. 

Matsudo discloses a rechargeable battery 10 comprising an electrode assembly 12 accommodated in a case 11 ([0039], Fig. 1). The case includes a case body 13 with a closed end a plate-like lid body 14, which closes an opening at the top of the case body 14 [0039]. The lid body 14 is comprised of a pressure release valve 20 that breaks and opens to expose the inside of the case when the pressure reaches a predetermined value to prevent excessive pressure buildup [0041]. The valve includes a thin plate-like valve body 21 that has a board thickness smaller than the board thickness of the lid body 14. The valve body 21 is located at the bottom of a recess 22 formed in the upper surface of the lid body, and is formed integrally with the lid body [0041]. 
Additionally, the valve body is provided with a plurality of grooves in the front surface 21a (Figs. 2-3). The intersecting grooves 27 include two straight grooves 27a and 27b which meet at intersecting point X ([0047], Fig. 3). Matsudo teaches that the pressure in the case 11 acts on the back surface 21b of the valve body 21, which serves as a pressure receiving surface, to expand the valve body outward. When the pressure in the case reaches the open pressure, the valve body breaks and opens with the grooves in the vicinity of intersecting point X acting as starting points [0051]. Matsudo alternatively refers to the pressure release valve as a gas discharge valve [0004].
It would therefore be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to substitute the pressure release valve of Matsudo for the ventilation valves of Lai in the battery taught by Lai with a reasonable expectation of success in providing a suitable means for the discharge of gas and associated pressure from the battery. The Courts have held that the substitution of one known element for another to obtain predictable results (the valve predictably opens along the grooves when the pressure reaches a desired discharge value) is obvious to one of ordinary skill in the art. See MPEP 2143(I)(B).

Additionally, as mentioned above, Lai appears to disclose wherein the battery core 9 is comprised of a holder for a plurality of battery cells (Fig. 4), but does not provide further details regarding the batteries that make up the core. 
Yoshida discloses a power storage module 1 [0048] that may be used to power electric vehicles, such as a motorcycle [0280], [0290]. The power storage module is comprised of battery unit 51 that houses a battery block group 10 including a plurality of battery cells 10a [0055]. The battery unit is further comprised of partition plates 93 fitted between the battery cells and connecting terminal portions 91 adapted to electrically connect the plurality of battery cells (Fig. 3). The battery cells are arranged and fixed at predetermined positions by the fixed partition plates 93 [0114] and may be configured in either series or parallel connections [0066].
It would therefore be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the battery of Modified Lai such that the battery core 9 was comprised of a plurality of battery cells connected in parallel and fixed to the respective battery holding portions, as taught by Yoshida, with a reasonable expectation of success in providing a suitable battery for use in a motorcycle.

Modified Lai therefore renders obvious the claim limitations “A battery device (battery 2 of Lai) with pressure relief valve (pressure release valve of Matsudo), comprising:
	a battery module (battery core 9) including a plurality of battery groups which include a plurality of batteries interconnected in parallel;
	a holder, the plurality of the batteries being fastened to the holder;
	a shell surrounding the battery module (casing 3);
	a first cover mounted to one end of the shell (top lid 4), the first cover having a fastening hole penetrating through the first cover (recess 22 of Matsudo), the fastening hole being communicated with an onside of the shell and an outside;
	a pressure relief valve fastened in the fastening hole, several portions of a middle of a bottom surface of the pressure relief valve being recessed inward to form a plurality of indentations (intersecting grooves 27), the plurality of the indentations being intersected with one another to form a dehiscent point located at a junction among the plurality of the indentations (intersection point X); and
	a second cover mounted on the other end of the shell (bottom lid 5).”
The examiner notes that the claim limitation “dehiscent point” is interpreted as a point that initiates the rupture of the surrounding crevices/indentations in light of [0023] of the instant Specification. If Applicant disagrees with the above interpretation, Applicant is encouraged to provide an explicit definition of the aforementioned claim limitation.

Regarding claim 2, Modified Lai renders obvious the claim limitations of the battery device according to claim 1, as set forth above. The intersecting grooves 27a and 27b depicted in the Fig. 3 embodiment of Matsudo form equal angles with each other from the intersecting point X. 
Modified Lai therefore further renders obvious the claim limitations “wherein the plurality of the indentations are extended outward from the dehiscent point at intervals, and 
an angle between each two adjacent indentations is equal to an angle between any two adjacent indentations.”

Regarding claim 3, Modified Lai renders obvious the claim limitations of the battery device according to claim 1, as set forth above. As mentioned previously, Matsudo discloses that the pressure release valve is comprised of a recess 22 and a valve body located at the bottom of the recess 22 (Fig. 3). Matsudo additionally teaches that the connecting portions between the lid body and the valve body may be tapered, as shown in Figs. 15A and 15B. The tapered portions 55 and 56 connect the lid and valve in a smooth manner, thereby increasing the strength of the circumferential edge of the valve body [0142].
It would therefore be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the pressure release valve of Modified Lai such that it was comprised of a tapered portion, as taught by Matsudo, with a reasonable expectation of success in strengthening the circumferential edge of the valve body.
Modified Lai therefore renders obvious the claim limitations “wherein the pressure relief valve has a base area (tapered portion) and a thin area (valve body), 
the base area surrounds the thin area, 
several portions of a middle of a bottom surface of the thin area are recessed inward to form the plurality of the indentations,
the plurality of the indentations located to the thin area are intersected to form the dehiscent point located at the junction among the plurality of the indentations and located at the middle of the bottom surface of the thin area

Regarding claim 4, Modified Lai renders obvious the claim limitations of the battery device according to claim 3, as set forth above. Modified Lai further renders obvious the claim limitation “wherein the thin area is thinner than the base area.”

Regarding claim 5, Modified Lai renders obvious the claim limitations of the battery device according to claim 3, as set forth above. Modified Lai further renders obvious the claim limitations “wherein when an air pressure of an inside of the battery module exceeds a threshold value (the open pressure), 
the dehiscent point of the thin area generates an crevice, and
the thin area is split outward along the plurality of the indentations to release gaseous substances generated by the plurality of the batteries.”

Regarding claim 6, Modified Lai renders obvious the claim limitations of the battery device according to claim 1, as set forth above. Modified Lai further renders obvious the claim limitation “wherein the plurality of the indentations are shown as a cross shape.”

Regarding claim 7, Modified Lai renders obvious the claim limitations of the battery device according to claim 1, as set forth above. Modified Lai accordingly discloses wherein the plurality of grooves are shown as approximately line-shaped with lengths longer considerably longer than the associated groove width. The examiner interprets “elongated” as a shape with a high aspect ratio in which the length is much greater than the width. Therefore, the intersecting grooves of Modified Lai would be considered to be elongated by a person of ordinary skill in the art.

Modified Lai therefore renders obvious the claim limitation “wherein the plurality of the indentations are shown as elongated shapes.”

Regarding claim 8, Modified Lai renders obvious the claim limitations of the battery device according to claim 1, as set forth above. Matsudo further discloses that the recess and the valve accommodated in the recess are located in the middle of the lid body 14 (Fig. 1).

Modified Lai therefore renders obvious the claim limitations “wherein the first cover is mounted on a top end of the shell (top lid 4 is mounted on a top end of the casing 3), 
	a middle of the first cover has the fastening hole vertically penetrating through a top and a bottom of the first cover (the valve and the associated hole is located in the center of the top lid),
	the second cover is mounted to a bottom end of the shell (bottom lid 5 is mounted to the bottom of the casing 3).”

Regarding claim 9, Modified Lai renders obvious the claim limitations of the battery device according to claim 8, as set forth above. Lai further discloses that the bottom lid 5 is provided with an installation hole 51 at a location close to a center thereof for receiving a power input/output device 52 [0037]. The power input/output device 52 is electrically connectable with the input/output terminal 92 of the battery core 9 so that electric energy may either be supplied to the battery core for storage or fed out for use by the electric motorcycle [0037]. The bottom lid is secured by inserting a threading fastener S1 through fixing hole 53 into fixing peg 91 of the core ([0037], Fig. 4). Additionally, a coupling flange 54 is provided along the circumference of the bottom lid and is inserted into the bottom of the casing in a tight engagement with sealing ring 8 to provide enhanced water and dust resistance ([0037], Fig. 4).
Modified Lai therefore renders obvious “wherein the second cover is hollow (Fig. 2 of Lai shows a hollow interior of the bottom lid accommodating the fixing holes 53), 
	an inside of the second cover has an accommodating space penetrating through a top of the second cover (Annotated Fig. 4 below shows fixing holes 53 and coupling flange 54 extending above the top of the second cover),
	a middle of a bottom of the second cover defines a locating hole (installation hole 51) communicated with the accommodating space, 
	the accommodating space is equipped with a power connector (input/output device 52),

    PNG
    media_image1.png
    409
    746
    media_image1.png
    Greyscale
	the power connector is exposed out of the locating hole (device 52 is mounted in the installation hole 51).”


Regarding claim 10, Modified Lai renders obvious the claim limitations of the battery device according to claim 8, as set forth above. Modified Lai further renders obvious the claim limitations “wherein a middle of a bottom wall of the accommodating space protrudes upward to form a ring-shaped supporting bracket projecting into the accommodating space (see Annotated Fig. 2 of Lai (A) below),
	the supporting bracket surrounds a top of the locating hole (bracket surrounds top of installation hole 51),
	an outer periphery of the supporting bracket is equipped with a plurality of ring-shaped propping elements,
	the power connector is supported by the supporting bracket and the plurality of the propping elements.”

    PNG
    media_image2.png
    515
    496
    media_image2.png
    Greyscale


Regarding claim 11, Modified Lai renders obvious the claim limitations of the battery device according to claim 1, as set forth above. Lai further teaches that the top lid is provided with a carrying handle 43 which extends downward to connect to fixing holes 41 on either side of the top lid (Fig. 2, [0036]).
Modified Lai further renders obvious the claim limitations “wherein a top of the first cover is connected with a handle (handle 43),
	two opposite sides of a bottom surface of the handle extend downward to form two first connecting portions (See Annotated Fig. 2 of Lai (B) below),
	two opposite sides of a top of an outer surface of the first cover define two second connecting portions corresponding to the two first connecting portions,
	the fastening hole is located between the two first connecting portions,

    PNG
    media_image3.png
    677
    505
    media_image3.png
    Greyscale
	so the pressure relief valve fastened in the fastening hole is located between the two first connecting portions (pressure release valve of Matsudo is located in the center of the top lid).”


Regarding claim 12, Modified Lai renders obvious the claim limitations of the battery device according to claim 11, as set forth above. Modified Lai further renders obvious the claim limitations “wherein the two first connecting portions are spaced from each other to form an interval between the two first connecting portions,
	a middle of the top of the handle defines an opening,
	the opening is located above the fastening hole and the pressure relief valve” 
because the handle is provided with an opening above the fastening hole and the pressure relief valve (the valve of Matsudo is located in the center of the top lid).

Regarding claim 13, Modified Lai renders obvious the claim limitations of the battery device according to claim 12, as set forth above. Modified Lai further renders obvious the claim limitations “wherein the fastening hole is arranged at a middle of a lower portion of the interval,
so the pressure relief valve fastened in the fastening hole is arranged at the middle of the lower portion of the interval.”

Regarding claim 14, Modified Lai renders obvious the battery device according to claim 1 as set forth above. The battery device of claim 14 comprises the same limitations as claim 1 with the exception that the plurality of batteries (battery groups in the case of a parallel connection) is interconnected in series.
Yoshida discloses a power storage module 1 [0048] that may be used to power electric vehicles, such as a motorcycle [0280], [0290]. The power storage module is comprised of battery unit 51 that houses a battery block group 10 including a plurality of battery cells 10a [0055]. The battery unit is further comprised of partition plates 93 fitted between the battery cells and connecting terminal portions 91 adapted to electrically connect the plurality of battery cells (Fig. 3). The battery cells are arranged and fixed at predetermined positions by the fixed partition plates 93 [0114] and may be configured in either series or parallel connections [0066].
It would therefore be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the battery of Modified Lai such that the battery core 9 was comprised of a plurality of battery cells connected in series and fixed to the respective battery holding portions, as taught by Yoshida, with a reasonable expectation of success in providing a suitable battery for use in a motorcycle.
Therefore, Modified Lai renders obvious the limitations of the battery device according to claim 14.

Regarding claim 15, Modified Lai renders obvious the claim limitations of the battery device according to claim 14, as set forth above. Modified Lai further renders obvious the claim limitations “wherein when an air pressure of an inside of the battery module exceeds a threshold value, 
the dehiscent point (intersecting point X of Matsudo) generates an crevice, and 
the plurality of the indentations are split.”

Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Lai et al. (US 20190386258 A1) in view of Matsudo et al. (US 20150280191 A1) in view of Yoshida et al. (US 20170352931 A1) and further in view of Deindl (US 20200378510 A1).

Regarding claim 16, Modified Lai renders obvious the claim limitations of the battery device according to claim 3, as set forth above. Modified Lai accordingly renders obvious the claim limitations “A battery device with pressure relief valve, comprising: 
a battery module having a plurality of batteries interconnected in series or in parallel (Yoshida teaches that the batteries may be connected in either series or parallel connections as set forth above in the analysis of claim 1); 
a holder, the plurality of the batteries being fastened to the holder; 
a shell surrounding the battery module; 
a first cover mounted to one end of the shell, the first cover having a fastening hole penetrating through the first cover, the fastening hole being communicated with an inside of the shell and an outside; 
a pressure relief valve fastened in the fastening hole, the pressure relief valve having a base area and a thin area, the base area surrounding the thin area several portions of a middle of a bottom surface of the thin area being recessed inward to form a plurality of indentations, the plurality of the indentations being intersected with one another to form a dehiscent point located at a junction among the plurality of the indentations; and 
a second cover mounted to the other end of the shell”
	as set forth in the analysis of claim 3 (and claim 1, upon which claim 3 depends) above.
Matsudo further teaches that the case body and lid body are metal [0039], but fails to provide details regarding the composition and fastening of the pressure release valve. 
Lai discloses that the top lid is fitted with a sealing ring 7 to prevent dust and moisture to enter the interior of the battery, but fails to provide details regarding the composition of the ring and the ventilation valves.
Modified Lai therefore fails to disclose wherein the pressure relief valve is fastened in the fastening by injection molding technology such that the thin are is molded to the base area.

Deindl discloses a safety valve for a housing, which may be part of an energy accumulator for storing electric energy [0006]-[0007]. Deindl teaches that the battery cells arranged in the housing are desirably protected from external influences, such as moisture or mechanical force action, so that the housing is preferably leak-tight [0007]. Deindl discloses a safety valve comprising a base body with a membrane designed to burst when the internal pressure in the housing reaches the burst pressure [0010]. Additionally, Deindl teaches that, in order to be able to fasten safety valves easily and quickly on the housing, it is necessary to create a formfitting connection between the housing and the safety valve [0012]. Deindl further teaches that producing a safety valve in a single part, such as by injection molding, is extremely cost-effective and makes the installation of the safety valve in the housing simple [0015].

It would therefore be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to produce the safety valve of Modified Lai comprising the valve body and the tapered portion (as taught by Matsudo) via injection molding, as taught by Deindl, with a reasonable expectation of success in producing a cost-effective valve body that achieves suitable sealing to the accommodating hole formed in the top lid of Modified Lai. 

Modified Lai therefore renders obvious the claim limitation “
a pressure relief valve fastened in the fastening hole by an injection molding technology (form fitted to the hole by injection molding)… the thin area being molded to the base area (the safety valve is formed as one part).”
Regarding claim 17, Modified Lai renders obvious the claim limitations of the battery device according to claim 16, as set forth above. Modified Lai further renders obvious the claim limitations “wherein when an air pressure of an inside of the battery module exceeds a threshold value, the dehiscent point generates an crevice, and the plurality of the indentations are split.”

Regarding claim 18, Modified Lai renders obvious the claim limitations of the battery device according to claim 16, as set forth above. Deindl accordingly teaches wherein the safety valve may be formed in one piece via injection molding. Modified Lai therefore fails to disclose wherein the thin area and the base area are formed separately, as is believed to be the scope of the claim discussed in the 112b rejection of claim 18 above.

However, it would be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the pressure release valve of Modified Lai such that the tapered portion and the valve body were formed as separate parts with a reasonable expectation of success in producing a valve with suitable sealing properties. The Courts have held that it is within the ambit of one of ordinary skill in the art to make elements separable when the separation yields no more than predictable results. See MPEP 2144(V)(C). In this case, forming the parts as separable would predictably result in the tapered portion acting as a sealing ring form fitted to the valve body.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ueda et al. (US 20170033342 A1) discloses an electricity storage device comprised of an electrode group, a case accommodating the electrode group, and a sealing plate that seals the opening of the case [0031]. The sealing plate is provided with a degassing valve through which gas in the case is to be released to the outside when the pressure from the gas reaches a reference pressure [0032]. The degassing valve ruptures
Yasuzaka (US 20140233156 A1) discloses a pressure valve made of a gas-permeable flexible material comprised of a base portion 12 and an actuation portion 11 (Abstract). The actuation portion is provided with thin portions 11a in an approximately cross shape (Fig. 3D).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Justin C King whose telephone number is (571)272-1750. The examiner can normally be reached Monday - Friday: 8:30am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew T Martin can be reached on (571) 270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.C.K./Examiner, Art Unit 1728              

/MATTHEW T MARTIN/Supervisory Patent Examiner, Art Unit 1728